DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13, “acoustic bar” should be –acoustic bars--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 9, and 14, the recitation “to alter an environmental characteristic” and “to measure an environmental characteristic” render the claims indefinite because the recitations are broad beyond the scope of the invention and the metes and bounds of the recitation are unascertainable. Can the bars and sensors alter and measure any environmental characteristic? What characteristics are supported by the original disclosure? Does a prior art reference, which alters and measures the humidity of the air, read on the invention of the claim, and further, does the disclosure fully support this invention? The disclosure as originally filed appears to be more specific than just any “environmental characteristic”. Why would the claim be directed to an acoustic bar, yet measure and alter the humidity?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,932,736 B2 to Ryan et al.

Regarding claim 1, a dynamic acoustic system for use in connection with an indoor environment, the dynamic acoustic system comprising: a plurality of elongated acoustic bars (12) each being operably coupled to a ceiling member (35, 42) of the indoor environment, each of the plurality of acoustic bars including: an upper portion (16), a lower portion (A, B, 36a, 36b), a plurality of side surfaces (18a, 18b) extending between the upper portion and the lower portion, an interior region (20) at least partially defined by the upper portion, the lower portion, and the plurality of side surfaces, and at least one movable element (14) movable between a first position and a second position (3A-8A); a controller (34) operably coupled to each of the plurality of elongated acoustic bar to selectively control operation of the at least one movable element of a desired number of the plurality of elongated acoustic bars to alter an environmental characteristic of the indoor environment.  
Regarding claim 4, further comprising a sound absorbing material (21c) at least partially disposed within the interior region of the plurality of elongated acoustic bars.  
Regarding claim 8, wherein the at least one movable element comprises a movable base member (14) adapted to lower from the lower portion (when turning, portions are lowered beneath the bar). 
Regarding claim 9, Ryan et al. disclose a dynamic acoustic accessory for use in connection with an indoor environment, the dynamic acoustic system comprising: an elongated shell (12) including an upper portion (16), a lower portion (A, B, 36a, 36b), a plurality of side surfaces (18a, 8b) extending between the upper portion and the lower portion, and an interior region (20) at least partially defined by the upper portion, the lower portion, and the plurality of side surfaces; at least one mounting structure (fasteners) operably coupled to the elongated shell (Column 8, lines 65-67), the at least one mounting structure adapted to secure the elongated shell to a ceiling surface of the indoor environment (35, 42); and a movable base member (portion of 14 which moves beneath the bar when rotated) positioned at the lower portion of the elongated shell, the movable base member being movable between a first position and a second position (Fig.3A-8A) to selectively expose at least a portion of the interior region of the elongated shell to the indoor environment to alter an environmental characteristic of the indoor environment.  
Regarding claim 10, wherein the movable base member comprises an elongated platform (14) and a drive mechanism (30) coupled to the elongated 4Application No. Not Yet AssignedDocket No.: 32641/53847 Preliminary Amendmentplatform, the drive mechanism configured to selectively move the elongated platform away from the lower portion of the elongated shell (Fig.3A-8A).  
Regarding claim 11, further comprising a sound absorbing material (21c) at least partially disposed within the interior region of the elongated shell.  
Regarding claim 13, wherein the at least one mounting structure comprises at least one of a fastener (Column 8, lines 65-67).  

Claim(s) 1-4, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,590,354 to Shiflet.

Regarding claim 1, Shiflet discloses a dynamic acoustic system for use in connection with an indoor environment, the dynamic acoustic system comprising: a plurality of elongated acoustic bars (26) each being operably coupled to a ceiling member (14) of the indoor environment, each of the plurality of acoustic bars including: an upper portion (top of 26), a lower portion (22), a plurality of side surfaces (sides of 26) extending between the upper portion and the lower portion, an interior region (inside of 26) at least partially defined by the upper portion, the lower portion, and the plurality of side surfaces, and at least one movable element (16) movable between a first position and a second position; a controller (42) operably coupled to each of the plurality of elongated acoustic bar to selectively control operation of the at least one movable element of a desired number of the plurality of elongated acoustic bars to alter an environmental characteristic of the indoor environment.  
Regarding claim 2, further comprising a sensor (200) coupled to controller, the sensor adapted to measure an environmental characteristic of the indoor environment (sound).  
Regarding claim 3, wherein the sensor comprises at least one of a microphone or a vibration sensor (Column 10, lines 39-50).  
Regarding claim 4, further comprising a sound absorbing material (20) at least partially disposed within the interior region of the plurality of elongated acoustic bars.  
Regarding claim 6, wherein the at least one movable element comprises a plurality of louvres (22), wherein the controller is adapted to transmit a signal that selectively causes a number of the plurality of louvres to move (42 causes 22 to move).  
Regarding claim 8, wherein the at least one movable element comprises a movable base member adapted to lower from the lower portion (members 22 raise and lower in and out of 26). 
Regarding claim 9, a dynamic acoustic accessory for use in connection with an indoor environment, the dynamic acoustic system comprising: an elongated shell (26) including an upper portion (top of 26), a lower portion (16), a plurality of side surfaces (sides of 26) extending between the upper portion and the lower portion, and an interior region (inside of 26) at least partially defined by the upper portion, the lower portion, and the plurality of side surfaces; at least one mounting structure (exterior surface of 26) operably coupled to the elongated shell, the at least one mounting structure adapted to secure the elongated shell to a ceiling surface of the indoor environment (exterior surface of 26 is secured to ceiling member 14); and a movable base member (22) positioned at the lower portion of the elongated shell, the movable base member being movable between a first position and a second position (raised and lowered) to selectively expose at least a portion of the interior region of the elongated shell to the indoor environment to alter an environmental characteristic of the indoor environment.  
Regarding claim 10, wherein the movable base member comprises an elongated platform (22) and a drive mechanism (30) coupled to the elongated 4Application No. Not Yet AssignedDocket No.: 32641/53847 Preliminary Amendment platform, the drive mechanism configured to selectively move the elongated platform away from the lower portion of the elongated shell (platforms 22 are raised and lowered).  
Regarding claim 11, further comprising a sound absorbing material (20) at least partially disposed within the interior region of the elongated shell.  



Claim(s) 1, 4-6, and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0131095 A1 to Adelmann-Larsen (Adelmann).

Regarding claim 1, Adelmann discloses a dynamic acoustic system for use in connection with an indoor environment, the dynamic acoustic system comprising: a plurality of elongated acoustic bars (each portion of 1) each being operably coupled to a ceiling member (11) of the indoor environment, each of the plurality of acoustic bars including: an upper portion (covering panel of 14), a lower portion (4), a plurality of side surfaces (10) extending between the upper portion and the lower portion, an interior region (3) at least partially defined by the upper portion, the lower portion, and the plurality of side surfaces, and at least one movable element (9) movable between a first position and a second position; a controller (31) operably coupled to each of the plurality of elongated acoustic bar to selectively control operation of the at least one movable element of a desired number of the plurality of elongated acoustic bars to alter an environmental characteristic of the indoor environment.  
Regarding claim 4, further comprising a sound absorbing material (12) at least partially disposed within the interior region of the plurality of elongated acoustic bars.  
Regarding claim 5, further comprising at least one sound generating device positioned at or near the plurality of elongated acoustic bars and being operably coupled to the controller, wherein the controller further selectively controls operation of the at least one sound generating device (Paragraph [0242]).  
Regarding claim 6, wherein the at least one movable element comprises a plurality of louvres (9), wherein the controller is adapted to transmit a signal that selectively causes a number of the plurality of louvres to move.  
Regarding claim 9, Adelmann discloses a dynamic acoustic accessory for use in connection with an indoor environment, the dynamic acoustic system comprising: an elongated shell (shell of one of the portions of 1) including an upper portion (covering panel of 14), a lower portion (4), a plurality of side surfaces (10) extending between the upper portion and the lower portion, and an interior region (3) at least partially defined by the upper portion, the lower portion, and the plurality of side surfaces; at least one mounting structure (lateral posts forming the top of the module) operably coupled to the elongated shell, the at least one mounting structure adapted to secure the elongated shell to a ceiling surface of the indoor environment (secure to 11); and a movable base member (9) positioned at the lower portion of the elongated shell, the movable base member being movable between a first position and a second position (open and closed) to selectively expose at least a portion of the interior region of the elongated shell to the indoor environment to alter an environmental characteristic of the indoor environment.  
Regarding claim 10, wherein the movable base member comprises an elongated platform (9) and a drive mechanism (18) coupled to the elongated 4Application No. Not Yet AssignedDocket No.: 32641/53847Preliminary Amendment platform, the drive mechanism configured to selectively move the elongated platform away from the lower portion of the elongated shell (raises the platform 9 away from shell).  
Regarding claim 11, further comprising a sound absorbing material (12) at least partially disposed within the interior region of the elongated shell.  
Regarding claim 12, further comprising at least one sound generating device (Paragraph [0242]) positioned at or near the upper portion of the elongated shell.  
Regarding claim 13, Adelmann discloses wherein the at least one mounting structure comprises at least one of an elongated rod (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 7 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0131095 A1 to Adelmann-Larsen.

Regarding claim 7, Adelmann discloses the wherein the plurality of louvres are disposed on the lower surface, and does not disclose at least one of the plurality of side surfaces of the elongated acoustic bar.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the louvers on the side surfaces of the acoustic bars in areas in which the bars were placed and the side surfaces were exposed. Placing the louvers in any surface which could effectively alter the sound of the room would have been an obvious step to one of skill in the art.
Regarding claim 14, Adelmann discloses a dynamic acoustic accessory for use in connection with an indoor environment, the dynamic acoustic accessory comprising: an elongated shell (portion of 1) including an upper portion(covering panel of 14), a lower portion (4), a plurality of side surfaces (10) extending between the upper portion and the lower portion, and an interior region (3) at least partially defined by the upper portion, the lower portion, and the plurality of side surfaces; at least one mounting structure (lateral posts forming the top of the module) operably coupled to the elongated shell, the at least one mounting structure adapted to secure the elongated shell to a ceiling surface of the indoor environment (secure to 11); and a plurality of movable louvres (9) coupled to the lower portion of the shell, each of the plurality of movable louvres being movable between a first position and a second position (open and shut) to selectively expose at least a portion of the interior region of the elongated shell to the indoor environment to alter an environmental characteristic of the indoor environment.  
Adelmann does not disclose wherein the louvers are coupled to at least one of the plurality of side surfaces of the shell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the louvers on the side surfaces of the acoustic bars in areas in which the bars were placed and the side surfaces were exposed. Placing the louvers in any surface which could effectively alter the sound of the room would have been an obvious step to one of skill in the art.
Regarding claim 15, wherein at least one of the plurality of movable louvres is individually actuable via a drive mechanism coupled thereto, the drive mechanism configured to selectively rotate the at least one movable louvre relative to the elongated shell (control 31 and activation arm 18).  
Regarding claim 16, further comprising a sound absorbing material (12) at least partially disposed within the interior region of the elongated shell.  
Regarding claim 17, further comprising at least one sound generating device (Paragraph [0242]) positioned at or near the upper portion of the elongated shell.  
Regarding claim 18, wherein the at least one mounting structure comprises at least one of an elongated rod (14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635